Exhibit 23.1 Consentof Independent Registered Public Accounting Firm The Board of Directors Tennant Company: We consent to the incorporation by reference in the Registration Statement on Form S-8 of Tennant Company of our report dated February 21, 2013, with respect to the consolidated balance sheets of Tennant Company and subsidiaries as of December 31, 2012 and 2011, the related consolidated statements of earnings, comprehensive income, shareholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2012, the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2012, which report appears in the December 31, 2012 annual report on Form 10-K of Tennant Company. /s/ KPMG LLP Minneapolis, Minnesota April 26, 2013
